DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 19 lines 8 and 17 objected to because of the following informalities:  the lines should read “the length of the roofing substrate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 7, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for different rolls and different fasteners, does not reasonably provide enablement for how these rolls differ from each other or how the fasteners differ from each other.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The Specification does indicate different rolls and different fasteners but gives no details on how these are different from each other.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 3, 7, and 20:  The claims indicate different rolls or different fasteners.  However it is unclear how these rolls and fasteners differ from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8-12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassiter (US PGPub No 2006/0201094) in view of Larson (US Patent No 5,797,232).

Referring to claim 1:  Lassiter teaches applying a first layer (item 11) of the roofing membrane along a length of a roofing substrate such that the first layer covers a first portion of the roofing substrate, wherein the first layer of the roofing membrane having a first edge and a second edge opposite the first edge; fastening at least the first edge of the first layer of the roofing membrane to the roofing substrate along the length the roofing substrate using a first fastener (item 15); applying a second layer (item 11) of the roofing membrane over the first layer of the roofing membrane along the length of the roofing substrate, wherein the second layer of the roofing membrane having a first edge and a second edge opposite the first edge, such that the first edge of the second layer of the roofing membrane overlies the second edge of the first layer of the roofing membrane (figure 6); fastening the first edge of the second layer of the roofing membrane and the second edge of the first layer of the roofing membrane to the roofing substrate using a second fastener (item 12) in a fastening zone along the length the roofing substrate; and reorienting the second layer of the roofing membrane such that the second layer of the roofing membrane: a) overlies the fastening zone, and b) covers a second portion of the roofing substrate adjacent the first portion of the roofing substrate (claim 12).  Lassiter does not teach the step of obtaining a membrane.  However, Larson teaches obtaining a membrane (item 30).
	It would have been obvious to one of ordinary skill in the art to perform the method taught by Lassiter with a membrane taught by Larson in order to provide a thorough protection to the roof deck.

Referring to claim 2:  Lassiter and Larson teach all the limitations of claim 1 as noted above.  Additionally, Larson teaches the applying the first layer of the roofing membrane comprises unrolling the first layer of the roofing membrane from a first roll, and wherein the applying the second layer of the roofing membrane comprises unrolling the second layer of the roofing membrane onto the roofing substrate from a second roll (col 1, lines 14-15).  It is known that roof membranes can be supplied in rolls to provide easy transport.

Referring to claim 4:  Lassiter and Larson teach all the limitations of claim 1 as noted above.  Additionally, Larson teaches wherein a width of the roofing membrane ranges from 0.25 feet to 12 feet (col 1, lines 14-15).  A specific width ensures easy, complete coverage of a roof deck.

Referring to claim 5:  Lassiter and Larson teach all the limitations of claim 1 as noted above.  Additionally, Larson teaches wherein the roofing membrane is a single-ply reinforced or unreinforced roofing membrane (col 1, line 13).  Single ply membranes are well known in the roofing industry.

Referring to claim 8:  Lassiter and Larson teach all the limitations of claim 1 as noted above.  Additionally, Lassiter teaches wherein the first and second fasteners are independently selected from one or more of: an adhesive tape, an adhesive layer that is applied on a surface of one or both of the first and second layers of the roofing membrane, a penetrating member, a strip of material, or combinations thereof (item 15 is a penetrating fastener).

Referring to claim 9:  Lassiter and Larson teach all the limitations of claim 8 as noted above.  Additionally, Lassiter teaches wherein the penetrating member is selected from nails, screws, staples, or combinations thereof (item 15 is a nail).

Referring to claim 10:  Lassiter and Larson teach all the limitations of claim 1 as noted above.  Additionally, Lassiter teaches wherein the fastening the first edge of the second layer of the roofing membrane and the second edge of the first layer of the roofing membrane to the roofing substrate comprises moving at least one penetrating member: (i) through at least one strip of material, (ii) through the second layer of the roofing membrane, (iii) through the first layer of the roofing membrane, and (iv) into the roofing substrate (figure 6), 22Attorney Docket No. 188243-016804/US wherein the reorienting the second layer of the roofing membrane comprises: reorienting the second layer of the roofing membrane such that the second layer of the roofing membrane overlies the at least one strip of material (figure 7).

Referring to claim 11:  Lassiter and Larson teach all the limitations of claim 1 as noted above.  Additionally, Lassiter teaches wherein the roofing substrate comprises an eave, and wherein the first edge of the first layer of the roofing membrane is fastened to the eave along a length of the eave (obvious in figure 7 hat the bottom would be the eave).

Referring to claim 12:  Lassiter and Larson teach all the limitations of claim 11 as noted above.  Additionally, Lassiter teaches the first edge of the first layer of the roofing membrane is fastened to the eave by at least one of: an adhesive tape, an adhesive layer that is applied on a surface of the first layer of the roofing membrane, a penetrating member, a strip of material, or combinations thereof (item 15 is a penetrating member).

Referring to claim 19:  Lassiter teaches applying a first layer (item 11) of the roofing membrane along a length of a roofing substrate such that the first layer covers a first portion of the roofing substrate, wherein the first layer of the roofing membrane having a first edge and a second edge opposite the first edge; fastening at least the first edge of the first layer of the roofing membrane to the roofing substrate along the length the roofing substrate using a first fastener (item 15); applying a second layer (item 11) of the roofing membrane over the first layer of the roofing membrane along the length of the roofing substrate, wherein the second layer of the roofing membrane having a first edge and a second edge opposite the first edge, such that the first edge of the second layer of the roofing membrane overlies the second edge of the first layer of the roofing membrane (figure 6); fastening the first edge of the second layer of the roofing membrane and the second edge of the first layer of the roofing membrane to the roofing substrate using a second fastener (item 12) in a fastening zone along the length the roofing substrate; and reorienting the second layer of the roofing membrane such that the second layer of the roofing membrane: a) overlies the fastening zone, and b) covers a second portion of the roofing substrate adjacent the first portion of the roofing substrate (claim 12).  Lassiter does not teach the step of obtaining a membrane.  However, Larson teaches obtaining a membrane (item 30).
	It would have been obvious to one of ordinary skill in the art to perform the method taught by Lassiter with a membrane taught by Larson in order to provide a thorough protection to the roof deck.
	They do not teach applying a third layer of the roofing membrane over the second layer of the roofing membrane along the length the roofing substrate, wherein the third layer of the roofing membrane having a first edge and a second edge opposite the first edge, such that the first edge of the third layer of the roofing membrane overlies the second edge of the second layer of the roofing membrane; fastening the first edge of the third layer of the roofing membrane and the second edge of the second layer of the roofing membrane to the roofing substrate using a third fastener in a second fastening zone along the length of the roofing substrate; and reorienting the third layer of the roofing membrane such that the third layer of the roofing membrane: a) overlies the second fastening zone, and b) covers a third portion of the roofing substrate adjacent the second portion of the roofing substrate.  However, it would have been obvious to one of ordinary skill in the art to add additional layer or rows, since it has been held that mere duplication of steps involve only routine skill in the art.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassiter, Larson, and Kalkanoglu et al. (US PGPub No 2009/0107073) (“Kalkanoglu”).

Referring to claim 6:  Lassiter and Larson teach all the limitations of claim 1 as noted above.  They do not teach wherein the roofing membrane comprises: base sub-layers comprising a thermoplastic polymer, a foil and a lamination coating between the thermoplastic polymer and the foil, and a top sub-layer comprising at least one of: a thermoplastic polymer, UV additives, colorants, a printed pattern, or combinations thereof.  However, Kalkanoglu teaches wherein the roofing membrane comprises: base sub-layers comprising a thermoplastic polymer, a foil and a lamination coating between the thermoplastic polymer and the foil, and a top sub-layer comprising at least one of: a thermoplastic polymer, UV additives, colorants, a printed pattern, or combinations thereof (paragraph 0028).
	It would have been obvious to one of ordinary skill in the art to cover a roof using the method taught by Lassiter and Larson with the membrane taught by Kalkanoglu in order to provide a specific protection with a desired look.

Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lassiter in view of Larson and Folkerson (US PGPub No 2011/0033685).

Referring to claim 13:  Lassiter and Larson teach all the limitations of claim 12 as noted above.  They do not teach wherein the first edge of the first layer of the roofing membrane is fastened to a drip edge that is provided along the eave.  However, Folkerson teaches wherein the first edge of the first layer of the roofing membrane is fastened to a drip edge that is provided along the eave (paragraph 0039).
	It would have been obvious to one of ordinary skill in the art to cover a roof using the method of Lassiter and Larson with the steps taught by Folkerson to provide protection to the edge of a roof deck as well.

Referring to claim 14:  Lassiter, Larson, and Folkerson teach all the limitations of claim 13 as noted above.  Additionally, Folkerson teaches wherein the first edge of the first layer of the roofing membrane is fastened to the drip edge by an adhesive tape or an adhesive layer that is provided on a surface of the first layer of the roofing membrane (paragraph 0039).  Provide membranes to the rake and along it protect the roof deck from wind blown water penetration as well as ice dams.

Referring to claim 15:  Lassiter and Larson teach all the limitations of claim 1 as noted above.  They do no teach wherein the roofing substrate comprises a rake, wherein the first and second layers of the roofing membrane are applied such that they extend to the rake, and wherein the first and second layers of the roofing membrane are fastened to the rake along a length of the rake.  However, Folkerson teaches wherein the roofing substrate comprises a rake, wherein the first and second layers of the roofing membrane are applied such that they extend to the rake, and wherein the first and second layers of the roofing membrane are fastened to the rake along a length of the rake (paragraph 0039).  
	It would have been obvious to one of ordinary skill in the art to implement the method taught by Lassiter and Larson on a roof having a rake as taught by Folkerson in order to protect the perimeter of the roof from water damage.

Referring to claim 16:  Lassiter, Larson, and Folkerson teach all the limitations of claim 15 as noted above.  Additionally, Folkerson teaches wherein the first and second layers of the roofing membrane are fastened to the rake by at least one of: an adhesive tape, an adhesive layer that is applied on a surface of one or both of the first and second layers of the roofing membrane, a penetrating member, a strip of material, or combinations thereof (paragraph 0039).  Having a specific fastener allows for a specific hold or uniformity of attachment means.

Referring to claim 17:  Lassiter, Larson, and Folkerson teach all the limitations of claim 15 as noted above.  Additionally, Folkerson teaches wherein the first and second layers of the roofing membrane are fastened to a drip edge that is provided along a length of the rake (paragraph 0039).  Fastening to the drip edge provides protection to the edge of the substrate.

Referring to claim 18:  Lassiter, Larson, and Folkerson teach all the limitations of claim 17 as noted above.  Additionally, Folkerson teaches wherein the membrane is fastened to the drip edge by an adhesive tape or an adhesive layer that is applied on a surface of one or both of the first and second layers of the roofing membrane (paragraph 0039).    Having a specific fastener allows for a specific hold or uniformity of attachment means.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635